 GALETON PRODUCTION COMPANYRodney Heymann,d/b/aGaleton ProductionCompanyand International Molders' andAlliedWorkers' Unionof North America, AFL-CIO. Case 6-CA-4448April 27, 1970DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERS FANNINGAND JENKINSOn December 30, 1969, Trial Examiner Lloyd S.Greenidge issued his Decision in the above-entitled case,finding that Respondent had engaged in and was engagingin certain unfair labor practices within the meaningof the National Labor Relations Act, as amended, andrecommending that it cease and desist therefrom andtake certain affirmative actions, as set forth in theattached Trial Examiner's Decision. He further foundthat Respondent had not engaged in certain other unfairlabor practices alleged in the complaint. Thereafter,Respondent and General Counsel filed exceptions totheTrialExaminer'sDecision and supporting andanswering briefs.Pursuant to the provisions of Section 3(b) of theAct, the National Labor Relations Board has delegateditspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Exam-inermade at the hearing and finds that no prejudicialerror was committed.' The rulings are hereby affirmed.The Board has considered the Trial Examiner's Decision,the exceptions and briefs, and the entire record in thiscase, and hereby adopts the findings, conclusions 2 andrecommendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National Labor Rela-tionsAct, as amended, the National Labor RelationsBoard adopts as its Order the Recommended Orderof the Trial Examiner, and hereby orders that Respond-ent, Rodney Heymann, d/b/a Galeton Production Compa-ny, Galeton, Pennsylvania, his officers, agents, succes-sors, and assigns, shall take the action set forth inthe Trial Examiner's Recommended Order.'We have carefully examined the record herein and find Respondent'sallegationof bias on the part of the Trial Examiner to be unwarranted2These findings and conclusions are based, in part, upon credibilitydeterminations of the Trial Examiner, to which Respondent has exceptedAfter a careful review of the record, we conclude that the Trial Examin-er's credibility findings are not contrary to the clear preponderanceof all the relevant evidence Accordingly, we find no basis for disturbingthose findingsStandard Dry Wall Products.Inc , 91 NLRB 544, enfd188 F 2d 362 (C A 3)TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELLOYDS.GREENIDGE,TrialExaminer:The' com-plaint,issuedAugust 26,1969, alleges that Respondent135has engaged in-unfair labor practices within the meaningof Sections 8(a)(3) and(1)and 2(6) and(7)of theNational Labor Relations Act, as amended,61Stat.136, 73Stat.519, 29U.S.C. Sec. 151,et seq.,hereincalled theAct, by (1) dischargingLottie L.Schweigart,on December 19, 1968,1and thereafter failing and refus-ing to reinstate her because she had engaged in unionand protected concerted activities; and (2)through theplant owner,threatening employees,in and about Sep-tember 1968, with cessation of operations if InternationalMolders' and Allied Workers'Union of North America,AFL-CIO,herein called the Union,became the col!ec-tive-bargaining representative of the employees and,announcing and granting wage increases to employees,on or about September 18, 1968,for the purpose ofdissuading them from supporting the Union.2Respondent's answer admits the procedural and juris-dictional allegations of the complaint,but denies thecommission of unfair labor practices.On the first dayof the hearing,Respondent withdrew its denial andadmitted the complaint allegation concerning announcingand granting of wage increases to employees as setforth in paragraphs 5(b) and the pertinent portion ofparagraph 9, thereof.In all other respects, the answerwas affirmed.Hearing was held on October 7, 8, 9, and 10, 1969,at Coudersport,Pennsylvania,before the duly designatedTrial Examiner.All parties were represented by counselor union representative,and were afforded full opportuni-ty tobe heard,to examine and cross-examine witnesses,to introduce evidence relevant and material to the issues,and to file briefs and proposed findings.Upon the entire record in the case,"his resolutionof issues of credibility based upon the appearance anddemeanor of the witnesses, and the briefs submittedby the General Counsel and Respondent,which havebeen carefully considered,the Trial Examiner makesthe following:FINDINGS OF FACT1.THEBUSINESSOF RESPONDENTRespondent is an individual engaged at its principalplace of business at Galeton, Pennsylvania, in the manu-facture and sale of electronic components under thename of Rodney Heymann, d/b/a Galeton ProductionCompany.During the normal course of its business, Respondentannually sells and ships from its plant at Galeton goodsand materials valued in excess of $50,000, directly topoints located outside the Commonwealth of Pennsylva-nia.The complaint alleges, Respondent's answer admits,and it is hereby found, upon the basis of the foregoing'The complaint was amended at the hearing to show the date ofthe discharge as it appears above2The original charge was filed and served on December 30, 1968Unless otherwise stated, all events occurred in 19683The General Counsel's unopposed motion to correct certain minorerrors in the transcript is hereby granted182 NLRB No. 18 136DECISIONSOF NATIONALLABOR RELATIONS BOARDand upon the entire record, that Respondent is now,andat all times material herein has been, an employerengaged in commerce and in a business affecting com-merce within the meaning of Section 2(2), (6), and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Union is now, and at all times material hereinhas been, a labor organization within the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA Interference,Restraint, and Coercion1.BackgroundRodney Heymann, d/b/a Galeton Production Compa-ny, is a sole proprietorship owned by Rodney Heymann.It isprimarilyengaged inthemanufacture of radiotube subassemblies. About 3 years prior to the eventsherein issue,Heymann acquired control of the businessand began to perform substantially the same operationswhich had been performed by his predecessor for approx-imately 25 years. During the period with which weare here concerned, Respondent employed about 500employees. The department involved in this proceeding,the LVA department, has some 38 employees and 2monitors under the supervision of Francis Edward Ray-meriMost of the events to be- discussed occurred betweenJune 1968, the commencement of the Union's organiza-tional campaign,and December 19, the 'date of thedischarge. 'The parties stipulated and I find that, prior to hisdischarge on September 19, Robert E. Myers was theplantmanager and a supervisor within themeaningof Section 2(11) of the Act and, that,at all timesmaterialherein, Raymer was a supervisor within the statutorydefinition. .Over the years there have been a number of unsuccess-ful attempts at theorganizationof the Respondent'semployees. The most recent effort began in June 1968.Under the aegis of Benjamin Musser, an Internationalorganizer, the Union held meetings of employees andsought to obtain employee signatures on authorizationcards.On July 9, the Union filed a representation petition(Case 6-RC-4743). Pursuant to anagreementfor consentelection executed July 26, an election by secret ballotwas conducted on August 28 to determine whether cer-tain employees of the Employer wished to be representedby the Union, by United Electrical, Radio and'MachineWorkers (UE), or by neither union.4The election was inconclusive and thereafter the UEdisclaimed any further interest in the proceedings. A'InternationalUnion of Electrical,Radio and Machine Workers,AFL-CIO-CLC (IUE),which had also signed the consent-election agree-ment, withdrew from the case before the electionrunoff election was held on September 20 to determinewhether or not the employees involved desired to berepresented by the Union. The Union lost the election.On September 27, the Union filed timely objectionsto conduct affecting the results of the election alleging,among other things, that "shortly before the election,the Employer unilaterally announced and put into effecta two-step wage increase." In accord with the Board'sRules and Regulations, Series 8, as amended, the Region-alDirector caused an investigation to be made of theissues raised by the objections and, on November 7,duly served on the parties a report on objections inwhich he ordered, on the basis of a stipulation- bythe Employer and the Union, that the results of therunoff election be set aside and that a new,runoff electionbe held on a date to be announced. In the said stipulation,the parties agreed that the September 20 election shouldbe set aside and a new election held for the reasonthat the Employer promised and granted its employeeswage increases. Thereafter, on December 6, a rerunon the runoff election was conducted The Union againlost the election. No objections were filed and the casewas closed on December 16.2.Threatsto cease operationsThe complaint alleges, and Respondent's answerdenies, that, in and about September 1968, Respondentthreatened employees with cessation of operations }ifthe Union became the collective-bargaining representa-tive of the employees.General Counsel's witnesses testified to statementsby Heymann at employee gatherings in the plant cafeteriabetween the first and second elections as follows:LottieSchweigart:"He said ' that right after a union got in,that it [a Galeton foundry] closed down, and then hetold about other plants that closed down, like Burlington,Millpot a9d so on.'Like the Galeton foundry, he saidthe union got in and they closed, and then on Burlington,they had closed down when the union was in.. . . 'EttaHilfiger-'In response to a question from someoneconcerning a Molder's flyer, Heymann said the onlything he knew about the foundry is that it was there,the union got in and now it is no longer there.JoanPennell:"Well, he said that there had been a foundryinGaleton and, after the union got in, it closed down;he mentioned other plants, one was Burlington, thatIremember, that had unions in, that had shut downafter the union was in, and then he told us aboutMansfield, not Mansfield but Flossburg, a plant, I believethat it is a foundry, and the Molders union are inthis plant.. . ."Heymann admitted telling the employees that at onetime there was a foundry in Galeton, the employeesgot a union, and now there is no foundry there. Heexplained that his remarks were prompted by statementsin flyers circulated during the campaign. Heymann didnot, however, specifically deny the other statementsattributed to him by Schweigart and Pennell. Personnel'Schweigart's sister GALETON PRODUCTION COMPANYManagerLarryChilson" testified thatHeymann'sremarks were made in response to a question fromsomeone as to whether the Molders represented thefoundry employeesHeymann also averred, supportedby Chilson, that he told the employees, at a meetingon September 18, that he would not close the plantif the Union were voted in but, instead, would makeevery effort to continue operationsIdeem it unnecessary to determine exactly whatHeymann said to the assembled employees betweenthe first and second elections For the purpose of thisdecision, it will be assumed that Heymann made thestatements attributed to him by Schweigart and Pennelland that they were coercive If uttered, they cannot,inmy opinion, reasonably be construed as a threatof retaliation because the coercive effect was dissipatedby Heymann's later remark that he would not closethe plant if the Union won the election but wouldmake every effort to keep it open Accordingly, nounfair labor practice will be based on this part of thecomplaint '3Announcing and granting wage increasesThe complaint alleges, but Respondent's answerdenies, that on or about September 18, 1968, Respondent,by Heymann, "announced and granted wage increasesto its employees for the purpose of dissuading themfrom supporting the Union " As stated, Respondentwithdrew its answer during the hearing and admittedthe allegationAccording, upon the basis of the admis-sion, it is hereby found that the Respondent, by announc-ing and granting Wage increases to discourage unionsupport among its employees, violated Section 8(a)(1)of the ActB Discrimination In RegardTo Hire And Tenure ofEmploymentof Lottte L Schweigart1MotivationaSchweigart's activities, Myers' statementsPrior to her discharge on December 19, Lottte Schwei-gart had been employed by Respondent for approximate-ly 9 years without interruption During this period sheadvanced to the position of utility girl in LVA, oneof the most skilled jobs in that departmentBeginning in mid-June 1968 and continuing until thefinal election on December 6, Schweigart was demonstr-ably the most active proponent of the Union's causein the plant Heymann admitted that he knew Schweigartwas an "avid supporter" of the Union and "extremelyactive" on its behalf and Edward Raymer Schweigart'simmediate supervisor, acknowledged that he hadobserved her distributing union flyers and had receivedreports from management personnel concerning hersChilson left Respondent s employ in September 1968SeeCrystal Laundry & Dry Cleaning Co132NLRB 222 fnIreversed on other grounds308 F 2d 626 (C A 6)137union activitiesDuring the campaign, Schweigart solicit-ed signatures on union authorization cards from hercoworkers, prepared union signs which she prominentlydisplayed on her automobile, drove the automobile towork on Saturdays and parked it in the plant area,arranged and attended union meetings, wore union insig-nia daily, and openly advocated union support duringher lunch and rest periods Schweigart testified, withoutcontradiction, that, sometime between the first and sec-ond elections, Heymann asked why she was campaigningso vigorously for the Union, and, that, at employeeand management meetings during the campaign, shecontradicted certain assertions of Heymann and toldhim why the employees needed a unionAt a meetingof the LVAemployees and HeymanninAugust,Schwetgart complained that Eileen Brass,a monitorin LVA,wasted a lot of time in conversationswith Raymer and accused her of favoring some employ-ees and of being too strict with others According toKay Treat,"Schweigart asked Heymann to transfer Brassouts of LVAand Heymann said he would look intoitShortlyafter this,Brass was transferred to the mount-ing department but returnedto LVA2 weeks later °Robert Myers, plant manager,10 testified that, beforeor after a staff meeting sometime between August 28and September 19, Heymann told him that he wouldlike to get rid of the union agitators 11 Initially, Myerstestified that Heymann did not name anyone However,after being shown his affidavit by the General Counsel,Myers declared that Heymann named Schweigart, amongothers, In light of this self-contradiction, I do not acceptthis testimony of MyersMyers also recounted severalconversations with Raymer in the latter's office duringthis periodOn these occasions, Raymer told Myers,according to Myers, that he would like to get rid ofSchweigart because she was causing disruptions withinthe department by talking to employees at work andthat,while he (Raymer) did not know the subject ofthe conversations, he assumed that Schweirgart wastalking about the Union Schweigart acknowledged that,before or during t4e last campaign, Raymer cautionedSchweigart and other employees about talking whileatwork but asserted that, at such times, she was notdiscussing union matters and no reference thereto wasmade by Raymer Schweigart also testified that shewas never disciplined for having engaged in generalconversations with her coworkers while at work Indeed,there is no evidence of any rule prohibiting conversationsduring working hours Raymer did not deny the statements charged to him by Myers Accordingly, I creditthe uncontroverted testimony of Myers to the effectthat Raymer told him he would like to get rid of Schwei-Treat left Respondent s employ on August 28These findings are based on the credited testimony of Schweig trtTreat and Brass°Myers was discharged by Respondent on September 19" Heymann acknowledged that he could have expressed a wish thatunion agitators were not in the plant but denied saying he wouldtry to get rid of them 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDgart allegedly because she was causing disruption withinthe department by talking about the Union 12Several otherwitnessescalled by the General Counseltestified concerning conversationswithMyersThus,Treat recalled that, sometime before the first electionand shortly after Schweigart's complaint about Brass,Myers told her that Raymer was angry with Schweigartforwhat she had said about Brass, that he wantedSchweigart out of the plant because there was "toomuch union pressure in his section" and, that Schweigartwould be going out the door, Jan G Tarabori13 recounteda conversation at the Village Inn, sometime betweenthe first and second elections, during which Myersdeclared that Tarabori was being watched and that he(Tarabori), Schweigart, and others would probably losetheir jobs because of the Union, and, Schweigart, Hil-figer, and Pennell related, in substance, that, at theLog Cabin Inn on the night of the second election(September 20) or the following night,Myers told themthatHeymann and Raymer wanted Schweigart out ofthe plant,some of the girls would lose their jobs ifthey were not careful, and Schweigart and other girls-active on behalf of the Union-would be fired afterthe election I credit the foregoing testimony of Treat,Tarabort, Schweigart, Hilfiger, and Pennell 14 These indi-viduals impressed me most favorably as truthful witnesses and gave me no reason to doubt their veracityI am aware, of course, that Myers' remarks to Schwei-gart,Hilfiger,and Pennell on September20 and 21were made after his termination on September 19 How-ever, the uncontroverted remarks charged to Myerswere obviously predicated on conversations had withHeymann and Raymer while Myers was still plant manag-erFurther, they seem plausible in view of Myers'statements to Treat and Tarabort prior to his terminationbTheSeptember incidentAbout 11 40 am, on September 16, Schweigartreceived permission from Virginia Skutski,Respondent'snurse,to leave the plant for reason of health Accordingto the credited testimony of Schweigart,she was alsoexcused by Raymer at noon that day '5 Despite knowl-edge of her absence, Raymer recorded on Schweigart'spersonal record that she had failed to give notice ofher absence 1811Aside from the assertion the record stands barren of proof ofany disruption attributable to SchweigartTarabort quit his job with Respondent on November 23Raymer testified that he never heard of Schweigart s complaintabout Brass at any time prior to the hearing but for reasons hereinafterset forth I do not credit his testimony11Raymer testified that he first learned of Schweigart s absence fromthe nurse sometime that afternoon1"Chilson related that employees personal records are kept andmaintained by the supervisors and Raymer admitted that he fills outsuch records under his controlThe calendar side of Schweigart srecord shows a J for the afternoon of September 16 and the remarksside carries the following entry for that dateP 0 (punched out)11 40 no wordG C Exh1 IThe parties agreed that the legendappearing at the bottom of the exhibit is to be interpreted as followsA-illnessB-illness in the familyD-businessN-excused andJ-no wordAfter leaving the plant, Schweigart went to the officeof a local physician She was treated for the flu andinstructed to go to bed The doctor signed and handedher the following statement9-16-68Lottie Schweigart has `pyehtis' [sic] and unableto work this afternoonLottte, in turn, gave the slip to Hilfiger that eveningand told her to give it to Raymer and to report heroff the next dayHilfiger testified credibly that, before commencingwork on September 17, she gave Raymer the doctor'scertificate and told him Schweigart would not be inthat day Raymer averred that he found the certificateon his desk the morning of Septmber 17 He acknowl-edged, however, having read it before preparing thedaily absentee report and entering the letter "A"17 inthe calendar section of Schweigart's personal recordfor that day, noting in the remarks column thereof,"ill " 9 Dr slip for Mon " On the face of the certificate,Raymer drew an arrow from the word "pyelitis" tothe words, "check this," the latter printed and underscored on the certificate by Raymer Raymer also addedthe words, "not in today," again printing and underscor-ing the same After this, he forwarded the certificateto the nurse Admittedly, this was the first time Raymerever requested the nurse to check a doctor's certificateRaymer explained that it is his policy to check alldoctors' certificates turned in by the employees in hisdepartment and that his notations were merely intendedto elicit information as to the nature of Schweigart'sillnessHe went on to say that he thought the doctorhad written poliomyelitis but then the nurse told himitwas something else, identifying the ailment as a kidneyinfectionOn September 18, Schweigart remained away ill with-out word to the RespondentOn September 19, the day before the second Boardelection, Schweigart was still out ill and, by the closeof business, had not sent word About 3 30 p in thatday, Raymer checked with the nurse, switchboard opera-tor, and office manager to see whether Schweigart hadreported off After this he went to Chilson and, againfor the first time in any similar situation, requesteda "ruling" as to whether the doctor's certificate coveredonly the afternoon of September 16 or extended toSeptember 17, 18, and 19 18 After checking the certificateand the master sheet, Chilson told Raymer that hewas of the opinion that the certificate did not covera period beyond the afternoon of the 16th and thatSchweigart was vulnerable to discharge for a violationof the "3 days no word" rule if she did not reportoff before quitting time Chilson suggested that theyrepair to Heymann's office where Chilson presented11The entry denotes that Raymer received word of Schweigart sillness11As stated Raymer s initial inquiry was in reference to the natureof the illness GALETON PRODUCTION COMPANYhis position to Heymann. Heymann then called his lawyerbut the receptionist interrupted the telephone conversa-tion to advise that Mr. Schweigart had reported hiswife off. After concluding the conversation with thelawyer, Heymann announced that the notice was accepta-ble and Schweigart would not be discharged.On the next day, September 20, Schweigart felt wellenough to return to work and did. Schweigart testifiedcredibly that,'sometime during the day, she gave Raymera certificate which she had obtained from her doctorthe day before, 10 It reads as follows:September 19, 1968TO WHOM IT MAY CONCERN.Lottie Schweigart is physically able to returntowork on September 20, 1968. She has beenunder my care for influenza.Although it clearly appears from a reading of bothcertificates that Schweigart was infirmed and under adoctor's care from the afternoon of September 16through September 19 and, although Heymann concededat the hearing that she had been excused to leave theplant the afternoon of September 16, appropriate correc-tionsSchweigart's personal record, the latter of which contin-ued to show a "J" entry in the calendar section andthe notation-"P.O. 11:40 No Word"-in the remarkssection for that day, questions marks in the remarkssection for' September 17, and "J" entries for September18 and 19.20 Nurse Skutski testified that she correctsentries on the master absenteelist"if someone reportsoff or gives word of illness but that, in this instance,no corrections were made and the certificates werefiled with Schweigart's personal record.2.The events culminating in the discharge of SchweigartOn Saturday, December 14, Schweigart became illwhile at work. At the end of the workday, she wentto a doctor who gave her medicine and an injection.On the next day, Schweigart asked Hilfiger and Treat,who had visited with her at varioustimesduring theday, to report her sick to Raymer.22The followingmorning,Monday, December 16, Mr.Schweigart requested Bonnie Hurler, also employed bythe Respondent, to report his wife off. Hilfiger testifiedcredibly that about 7 o'clock that morning, as she wasputting on her finger cotts to begin work, Raymer walkedby and she told him Schweigart was ill and wouldnot be in that day.23 About 9 a.m. the same day, Hurler11Nurse Skutski acknowledged receipt of the September 19 certificateRaymer testified that the first time he saw the certificate was at thehearing.R°According to the nurse, the master absentee lists show that noword was received from Schweigart on September 17, 18, and 19" Thisdocument is prepared and maintained by the nursessSchweigart had no telephone at the time.saRaymer denied receiving a report from Hilfiger or anyone else,on December 16 or at any other time, concerning Schweigart's absencebut I do not regard Raymer's testimony as worthy of reliance andIdo not credit it for the following reasons: (1) In his prehearing139went to Heymann's office to discuss a change in supervi-sionmade the previous Friday while she was away.During the conversation, Hurler told Heymann, accord-ing to the credited testimony of Hurler, that Schweigartwas out sick. Heymann replied that he would takecare of it.24The next day, December 17, Hilfiger was delayedgetting to the plant due to poor road conditions and,when she arrived, went right to work. According toHilfiger, sometime that morning she called Betty Cornish,the acting monitor'21 to her station and asked Cornishto report Schweigart off to Raymer. Shortly after this,Hilfiger saw Cornish and Raymer together and heardCornish tell Raymer that Schweigart would not be inthat day. Two or three minutes later, Cornish returnedtoHilfiger's work area, told Hilfiger that she reportedSchweigart's absence to Raymer, and then engaged Hil-figer in a 10- to 15-minute conversation about Schwei-gart's illness and the high rate of absenteeism amongplant employees generally.Cornish tells a different story. Her testimony wasas follows:While Raymer was preparing the absenteereport on Monday, December 16, and before he appoint-ed her acting monitor, Cornish approached Hilfiger andinquired about Schweigart. Hilfiger said Schweigart wassick and Cornish observed that several other employeeswere also out sick. The following day, Cornish againasked about Schweigart and was told by Hilfiger thatSchweigart was still ill. Cornish did not report Schweigartoff to Raymer on December 16 or 17 because no onehad asked her to do so.affidavit dated February 13, 1969, Raymer stated that, in September1968, Schweigart had been out 3 consecutive days without a worddespite knowledge at that time that on the third day Heymann hadaccepted a report off from Mr. Schweigart and, therefore, that theabsence was only for it period of 2 days This was a misstatementof fact which Raymer acknowledged in his testimony on the stand.(2) Raymer entered a "J" meaning,"no word," in the calendar sectionof Schweigart's personal record for the afternoon of September 16even though he knew that she had been excused from work thatafternoon(3)Raymer started the automatic discharge machinery inmotion on September 19 despite knowledge that Schweigart had beenabsent only 2 consecutive days as Hilfiger had reported her off toRaymer on September 17 and Raymer himself had entered the letter"A," meaning, "illness," on Schweigart's record for that day (4) Forthe first time in any like situation, Raymer directed the nurse to checkthe nature of the illness specified in the September 16 certificate andlater requested a "ruling"on its coverage(5)After telling the nursehe thought the September 16 certificate said Schweigart had "polio,"Raymer exclaimed,"this operator should be to work"and, after beingadvised that the ailment was a kidney infection, asked, "why isn'tshe to work."It is difficult to understand how Raymer could reasonablyhave expected Schweigart to be at work if she had "polio," as hehad assumed,or a kidney infection,as he was later advised(6) Raymer'stestimony that the certificate covered only September 16 was contraryto fact In view of the foregoing,as well as demeanor,I regard Raymer'stestimony as generally unworthy of reliance as it shows a bias towardSchweigart, and I credit it only when it conforms with other creditedtestimony or constitutes an admission against Respondent's interest." Heymann testified that all he recalled of the conversation wasa discussion of a management change but did not otherwise disputethis testimony of Hurler.SSRaymer appointed Cornishacting monitor,about 7:05 a in , Decem-ber 16, to replace, temporarily, the incumbent Clara Smogyi and shecontinuedin this positionthrough December 17 On December 18and 19, Cornish was a supply girl. 140DECISIONSOF NATIONALLABOR RELATIONS BOARDI credit the testimony of Hilfiger over that of Cornish.Inmy judgment, Hilfiger's version is inherently morecredible fort think it unlikely that, after Hilfiger informedCornish of Schweigart's illness,Cornish would not havedisclosed the fact to Raymer, particularly since heavyabsenteeismwas a matter of concern to Cornish asitwasmentionedby her in one of the two conversationswith HilfigerregardingSchweigart's absence. Both Hil-figer and Cornish were employed by Respondent atthe time they testified and neither was a disinterestedwitness for differentreasons.Hilfiger, to be sure, wasinterested in the vindication of hersis'ter's rights andthe rights of employees generally; and, Cornish, a witnessfor the Respondent; was'concerned aboutmaintainingfriendly relations with her. supervisorand managementrepresentatives. All things considered, Hilfiger's accountseems more plausible tome asit contains a`,fair amountof corroborative detail which tends to,buttres's'her story.Schweigart was still ill' on December 18 and did notsend word that day. Sometime in the afternoon of the18th, Jan Fitzpatrick,plant manager, checked the masterabsentee list, following his normal practice, and foundthat Schweigart and two other employees had not report-ed off for 3 successive days: After this,' he contactedthe' office manager, nurse, receptionist, and supervisorsto see whether, in the interim,'word was received fromany of these employees and was advised that one hadreported ill. Fitzpatrick then instructed the supervisorsof Schweigart and the other employee to `send themto his office the next day if they reported for work .26On December 19; Schweigart felt well ' enough toreturn Itowork and did. As she was putting on herfingercotts,Raymer told her to go to Fitzpatrick's"office. Schweigart waited ,a few minutes as,,Fitzpatrickwas delayed due to adverse road, conditions: Shortly;after he arrived, Fitzpatrick told Sch veigart' that she;had been absent for 3 days lwithout', 'oid"'afid v'foYthis reason, he would have to let -her go. 'Schweigart'protested stating that' she had asked "some girls" toreport her off and named Kay Treat, specifically.?'Fitzpatrick' retorted that he received no, word of theabsence and Schweigart offered to prove that the girlsreported her off. To this Fitzpatrick replied that it wouldhave made, no difference because the rule requiresSchweigart to call in herself. Schweigart rejoined thatshe had no telephone and was ill. She also declaredthat she did not understand the rule to require personalnotice but, instead,' believed it was sufficient for an'employee to report off through an intermediary.' In theend,' FitzpatricksuggestedthatSchweigart go `homeand she left his'office.28Schweigart then returnedto the LVAroom to askHilfiger for the keys to Hilfiger'sautomobile'.Initially,Schweigart told Hilfiger that she was fired,by. Fitzpatrick26,These findings are based on the testimony of Fitzpatrick24,Schweigart testified that she believed,but was not certain, thatshe' mentioned Hilfiger to Fitzpatrick and acknowledged that she did,not mention Hurler to him because she was too upset ':eThe facts above are found from the credited testimony of Schwei-gart, as corroborated in part by admissions 'of Fitzpatrick Testimony,of the latter in confiict,with the findings is not creditedfor not reporting off. Hilfiger voiced incredulity statingthat she reported Schweigart off to Raymer and Cornish.,Schweigart replied that, Fitzpatrick said the reports wereof no consequence because she should have called inherself.Hilfiger refused to allow Schweigart the useof her automobile because Schweigart was too upset.Schweigart then went to anothersister,employee BonnieSeeley, and asked her to call Kay Treat. In the conversa-tion thatensued,Treat reported'that she had forgottento report Schweigart off. Treat explained that Mondayevening,December 16, Bonnie Hurler told her that-she (Hurler) reported Schweigart off to Heymann and,consequently, Treat did not follow through because shethought the matter was takencare of.29After this Schweigart went to'Heymann's office whereshe asked why Fitzpatrick had fired her. Heymann toldher that she had been off 3 days with no word. Schweigartreplied thatHilfiger reported her off to Raymer andthat Treat promised to do the same but had forgotten.Heymann answered that he was not aware of Hilfiger'sreport. Schweigart thensuggestedthatHeymann callHilfiger and Raymer to verify her story but Heymanndeclined stating that he 'did not have the time andpromised to check into it. Schweigart then told' Heymannthat Hurler reported her off to "somebody." Heymannreminded Schweigart that Fitzpatrick had taken over,told her Fitzpatrick was "setting the rules," stated thathe (Heymann) had to back him up, but that he wouldtry to, get Fitzpatrick to "bend the rule." At somepoint,Schweigart charged that she, was being ' firedbecause of her union activities but -Heymann deniedit,About this juncture, Heymann brought up the Septem-ber incident stating that Chilson wanted to firerSchweigartfor; a violation of the 3 ,days', no-word rule but,, thathad l excused .her, from duty on September- 16, in orderthat she might. visit her doctor that, afternoon, and that;she gave Hilfiger a doctor's certificate to, deliver toRaymer on September, 17. According to Schweigart,Heymann replied that he had not seen the certificate.Schweigart then asked why she had not been told thatshe was so close to discharge but Heymann remainedmute.30,49 I find these discussions from credited and mutually corroborativetestimony of Schweigart, Hilfiger, and TreatiaoThe above facts are found on the credited testimony of Schweigartand Heymann Testimony of Heymann at variance therewith is notcredited In this regard,Inote Heymann's failure to deny telling Schwei-gart that he had not seen the doctor'scertificateWhile somewhatambiguous,the uncontroverted remark suggests that Heymann had noknowledge of its existence.Yet, Heymann testified that he knew thecertificate was turned in and it, obviously, was a subject of discussionat the September, 19 meeting when Chilson argued before Heymannthat it did not cover a period beyond the afternoon of September16At the hearing,Respondent emphasized certain omissions in Schwei-gart's affidavit as a basis for rejecting her testimonyThus, in theaffidavit,Schweigart failed to state that,during the termination inter-views,she mentioned the names of Treat and Hilfiger to Fitzpatrickand those of Hurler,Treat, and Hilfiger to Heymann.Schweigartexplained that she gave the Board's agent the same facts she relatedin her testimony including the names disclosed to Fitzpatrick and Hey-mann, but that he failed to record all of the information imparted.Schweigart elaborated on her testimony stating that the affidavit wastaken after midnight, that she was unable to read the entire statement GALETON PRODUCTION COMPANYIn the meantime, Raymer was instructed to releaseHilfiger so that she might drive Schweigart home andHilfiger was so advised. Hilfiger then proceeded to Hey-mann'soffice, and, like Schweigart before, asked whySchweigart had been let' go. Heymann replied that itwas because of a violation of the 3-day no-word rule.Hilfiger rejoined that she reported Schweigart off toher supervisor on one day and to the monitor on thenext.Heymann disclaimed knowledge of the fact butpromised to: talk to Fitzpatrick to try to get him, "tobend the rule." Hilfiger asked what rule as Schweigarthas been reported off but Heymann evaded saying thathe would contact Hilfiger after he had conferred withFitzpatrick.At some point, Heymann told Hilfiger shewas excused to take Schweigart home. However, sincearrangements had already been made with Treat forthis purpose Hilfiger returned to work.31Sometime later the same day, Hurler learned thatSchweigart had been discharged and, as Heymannwalked down an aisle near her station, she confrontedhim and inquired whether he remembered that she report-ed Schweigart off to him. According to Hurler, Heymannreplied, "it had slipped his mind" but he would f talkitover with Fitzpatrick. Heymann testified that he toldHurler he did not recall but would not doubt her word.After Heymann left Fitzpatrick's office, Hurler stoppedhim again this time asking what Fitzpatrick said. Tothis Heymann responded that it would not have matteredthatHurler reported Schweigart off because the rulerequires a personal call or a written note. Hurler statedthat she never knew that to be the rule.32 Still laterthat day, Cornish told Heymann that she knew Schwei-gart had been sick .33About, 2 or 3 days after the discharge, ' Schweigartreceived a statement of her final wages and deductionsfrom the Respondent with a notation that payment wouldbe made after certain tweezers and aglass,used forinspection purposes, were returned. As noted, Heymannpromised to contact Schweigart after checking into herclaim that she was reported off but the promise wasnot fulfilled and the discharge, effected December 19,was final.Schweigart applied to the Pennsylvania Departmentof Labor and Industry for unemployment compensation.The Bureau of Employment Security ruled, that Schwei-gartwas ineligible. She appealed. After a hearing, areferee of the Unemployment Compensation Board ofReview reversed the decision of the Bureau and allowedxbecause parts of it were illegible but,that she signed the statementbecause she assumed the Board agent recorded what she told himGranted the affidavit omits'certain information, such omissions weresatisfactorily explained by Schweigart in her testimony relative theretoMoreover,Schweigart impressed me as a truthful and forthright witness,sincerely recounting what she remembered to the best of her abilityIam satisfied,therefore,that her testimony is worthy of belief andthat the omissions in her affidavit were due to inattentiveness engenderedby the lateness of the hour31Ifind these facts on the credited testimony of Hilfiger Testimonyof Heymann in conflict therewith is not credited.31 I find these facts on the credible testimony of Hurler and theimplied admission of Heymann Testimony of Heymann at variancetherewith is not credited33This finding is based on the undisputed testimony of Cornish.141benefits. In, essence,' the referee found that Schweigart"was properly reported off." Respondent appealed anda further hearing was held before the UnemploymentCompensation Board of Review which affirmed the refer-ee and allowed benefits. Respondent did not appealthe ruling of the board of review.3.Analysisand conclusionsThe complaint as amended at the hearing alleges,and the answer admits, that the Respondent dischargedSchweigart on December 19. The complaint further alleg-es, and the answer denies,that Schweigart,was dis-charged"because of her activities on behalf of theUnion,because she engaged in concerted activities withother employees for the purpose of collective bargainingand other mutual aid and protection. . . . "The Respond-ent, conversely,maintains that Schweigart was dis-charged because she failedto abide bythe companyrule requiring notification of absence.It is clear that Schweigart was the leader of theUnion's forces in the plant to the knowledge of theRespondent.It is also evident from Myers'testimonythat Raymer wanted Schweigart out of the plant asserted-ly because she was causing disruption within his depart-ment by engaging in what he assumed was union talk.But, as found,there is no evidence,beyond the nakedassertion,of any disruptionin the LVAdepartmentchargeable to Schweigart and no proof of any rulebarring general conversations during working hours. Inthe final analysis, it is quite clear and I find that thewish expressed by Raymer to Myers was to get ridof,.Schweigart because of her union activities. And,the, wishwas echoed by Myersin the form of warnings:to.Treat,before,the first election,that Raymer wantedSchweigart out of, the plant because of "too muchunion pressure in his section"; to ,Tarabori, betweenthe first and second elections,that Schweigart and otherswould probablylose their jobs because of the union;and, to Schweigart, Hilfiger,and Pennell, on the nightof or the night following the second election,that Schwei-gart and others would lose their jobs if they, werenot careful.In addition,,Respondent has admitted thatitannounced and granted wage increases to its employ-ees, during the Union's organizational campaign in Sep-tember 1968 to dissuade them from supporting the Union.In light of the announcement and grant of wage increasesduring the height of the Union'sorganizational effortand the specific warnings of Myers which indicatedRespondent's union animus and a propensity towarddiscriminatory action against Schweigart,the reasonsgiven by Respondent for the final discharge requireclose scrutiny,and Respondent is required to adducecogent proof in support of those reasons to rebut thecase of discrimination indicated by all the above facts.Respondent bases the discharge upon Schweigart'salleged failure to notify the Respondent of an absencefor 3 successive workdays prior to her discharge onDecember 19. The record shows that Respondent consid-ered a failure to report off under the rule a serious'matter for within 3 years it has terminated about 70 142DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees for failure to obey the Company's 3-dayno-word rule .34To determine whether the Respondent was motivatedby legitimate considerations in the discharge of Schwei-gart, it is necessary to examine the Company's reporting-off rule, the reason for the rule, and the practice thereun-der.On September 29, 1966, Personnel Manager Chilsonretyped the standard rule, changing some of the wording,and posted the rule as modified, on the Company'sbulletin boards. It reads as follows:September 29, 1966NOTICETO ALL EMPLOYEESThis notice will serve the purpose of refreshing,all employees on the standard policy for reportingabsence from work.1.Any absence for a period of three (3) calendardays, without notifying the Personnel Department,will be considered valid reason for separation.2. In case of absence, the Personnel Departmentmust be notified by telephone or in writing. Ifyou must send word by another operator,pleaseputit inwriting.Quite often another operator willinadvertently forget to inform the Personnel Depart-ment, and the absence will be considered unex-cused.3.If the duration of your absence is for a periodof more than (3) days you must continue to contactthe department at (3) day intervals.4.An absence of five (5) or more consecutivedays in case ofillnessmust be accompanied bya Doctor's Statement upon your return.5. In any case where there is a question as'to the length of absence anticipated, please requesta Leave of Absence. These requests will affordproduction supervisors a better opportunity toschedule the workload. Remember, requests fora Medical Leave must be accompanied by a Doc-tor's Statement.GALETONPRODUCTIONCOMPANYIn addition,Chilson prepared an employee'sbookletwhich was distributed,in September 1967, to all newemployees and, 3 months later,to all old employees.On page 7 thereof,the following statement appears:An employee absent for three(3)dayswithoutcontacting the plant will be considered as havingresigned.The reason for the rule, as Fitzpatrick explained, isto insure that employees report absences and to clearfrom the rolls the names of those from whom no wordis received for 3 successive days.All parties agree,however,that,under the rule in34RespExh 3A-3YYIn its brief,Respondent estimates the numberto be at least 99practice, an employee may be discharged if she failsto report an absence for 3 consecutive days; that sheisnot required to report off in person but may doso throughsomeone else;and that a report may beoral or in writing. Further, it was established that noticemay be given to the plant owner, personnel manager,the supervisor concerned, plant nurse, office manager,general foreman, or switchboard operator, anyone ofwhom is authorized to accept word of an absence.35Each supervisor prepares a daily absentee report onwhich he records whether or not an employee has beenreported off. The reports are forwarded to the plantnurse who collates them and draws up a master listof absentees indicating thereon whether or not anemployee has been reported off, the number of daysof absence, and, if known, the reason therefor. Copiesof the master list are then sent to the plant owner,plant manager, office manager, and supervisors. In theevent the list shows that no word has been receivedfrom an absent employee for 3 successive days, theplant manager sets in motion the discharge procedures.However, before final action is taken, a check is madetoward the end of the third day to see whether, lateword was received. If there has been no word, theplantmanager instructs the supervisor concerned tosend the employee to him for discharge should sheappear the next day. If the employee does not reporton the fourth day, a discharge letter is sent out thatday.Turning now to the offense for which Schweigartstands indicted by the Respondent, namely, an allegedviolation of the Company's reporting-off rule for 3 suc-cessive days immediately preceding the , date; of. her, ,termination, Schweigart's answer,'on.which tlie,,GeneralCounsel must rely, is simply that there was full com"pli-ance with the rule in practice.'In this regard'the creditedtestimony of Hilfiger and Hurler clearly reveals that",'on December 16-the first day of the absence-Hilfigerreported Schweigart off to Supervisor Raymer at thestart of the workday and, later the same day, Hurlerreported her off to Plant Owner Heymann. Finally,on the basis of the credited testimony of Hilfiger, itwas also established that, on December 17, Hilfigertold Cornish that Schweigart was still absent, that Hilfigeroverheard Cornish relay this information to Raymer,and that Cornish later confirmed her report concerningSchweigart's absence to Hilfiger. These facts impel meto the conclusion that Respondent's reliance upon non-asThe finding with respect to persons authorized to accept an absencereport is based on a synthesis of the testimony of Heymann andRaymerThere is some confusion in the record as to whether the monitorsare also authorized to act for the Respondent in this regard Heymannwas uncertain as to their authority but finally affirmed testimony givenin the employment compensation proceeding to the effect that themonitors are authorized to accept absence reports. However, EileenBrass and Clara Smogyi, other witnesses for the Respondent and monitorsin LVA, testified that, prior to January 1969, they referred all requeststo report off to their supervisor And, Betty Cornish, an acting monitorinLVA, averred that it was "highly unusual" for anyone to reportoff to a monitor. For the purpose of deciding this case, I find itunnecessary to decide whether the monitors were authorized to acceptabsence reports at times material herein, and I do not pass uponthe question GALETONPRODUCTIONCOMPANYcompliance with the reporting-off rule was not a validbasis for the discharge Hence,Imust find,in agreementwith the General Counsel,that Schweigart compliedwith the rule in practice,on three separate occasions,by reports from Hilfiger to Raymer on December 16,Hurler to Heymann the same day,and Hilfiger to Ray-mer-by way of Cornish-on December 17, anyoneof which was sufficient to satisfy the requirements ofthe ruleSince Schweigart effectively complied withthe rule in practice on December 16 and 17 and therebyput management on notice of her absence, I must inferthat Respondent's reliance on Schweigart's alleged fail-ure to comply is a mere pretext to conceal anothermotive for the discharge 36 The only apparent motivewas Schweigart's activity in the Union's abortive attemptto gain recognitionThe fact that the discharge waseffected after the Union lost the final election and afterthe record in the representation proceeding was closedby the Region on December 16-the first day of Schwei-gart's absence-only demonstrates Respondent's deter-mination to stifle any lingering hope of union representa-tion among its employees by eliminating the leader ofthe Union's organizational effortAnd,contrary to theassertion of the Respondent,the further fact that otherknown union supporters were still employed by theRespondent at the time of the hearing does not establishthe absence of a discriminatory motive 37The discriminatory character of the discharge is alsoindicated by the following circumstances(1)While it is clear from the record that an employeecould report off through someone else under the rulein practice,Fitzpatrick told Schweigart that it wouldnot have mattered if this had been done in her casebecause the rule requires that an absentee report offin person Shortly after this, Heymann advised Schwei-gart that Fitzpatrick, who replaced Myers on November11,was "setting the rules," that he had to back himup, but would try to get him to"bend the rule", and,sometime later,Heymann echoed Fitzpatrick's rule toHurler It is evident,therefore,that Respondent imposedupon Schweigart a new and different rule from thatwhich theretofore had been the rule in practice andthereby subjected her to disparate treatment(2)Near the close of the final interview with Heymannon December 19, Heymann advised Schweigart thatshe was perilously close to discharge on September19 for another alleged infraction of the 3-day no-wordrule but was saved from discharge by his interventionfollowing a late report from Mr Schweigart As detailedabove,the facts are that,as of the close of businesson September 19, Schweigart was absent only 2 dayswithout word as Hilfiger had reported her off to Raymerthemorning of September 17 There is no room fordoubt on this score since Raymer made the appropriateentry for that day in the calendar section of Schweigart'sS"See ShattuckDennMiningCorporation vN L R B362 F 2d466 470 (C A 9)39An employers failure to discharge all the union adherents doesnot necessarily indicate an absence of discriminatory intent as to thosehe did discharge"W C Nabors Company89 NLRB 538 542 enfd196 F 2d 272(C A5)Duro Test Corporation81NLRB 976 979Stewart Warner Corporation55 NLRB 593 610143personal record In light of the foregoing,it is clearlyevident that there was no violation of the rule by Schwei-gart in September and hence no occasion for Respondentto have invoked the automatic discharge machineryIn these circumstances,Raymer's journey to Chilson'soffice on September 19 for a"ruling"on the doctor'scertificate was a frivolous mission and Heymann's rep-rieve later that day, based on Mr Schweigart's report,was irrelevant These facts demonstrate a predispositionby Respondent to rid itself of Schweigart as forecastedby Myers and give support to her claim that the dischargewas not motivated by any failure on her part to abideby the rule in practice(3)Although Heymann promised to contact the indi-viduals Schweigart claimed reported her off and reportback to Schweigart,having first refused to make anon-the-spot investigation for the reason that he hadother things to do,Schweigart has not heard from Hey-mann in this regard since the date of the dischargeConsidering all pertinent facts and circumstances, Imust conclude that Respondent has not come forwardwith substantial proof which is adequate to rebut thecase of discrimination made by the General Counseland that all the substantial and pertinent evidence inthe whole record supports the finding that Respondentdischarged Lottie L Schweigart on December 19, 1968,not for indifference to company rule but because ofher known union adherence and activity,and that itused as a pretext to cover that motive an alleged failureto comply with the company reporting off rule Havingfailed in the attempt to bring about Schweigart's termina-tion on the eve of the second election in September,Respondent then seized upon the December incidentas an excuse to accomplish its objective as found immedi-ately above I, therefore,conclude and find that Respond-ent's discharge of Schweigart was discriminatory, tend-ing to discourage membership in a labor organization,in violation of Section 8(a)(3) and (1) of the ActIVTHE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above,occurring in connection with the operations ofRespondent described in section I, above,have a close,intimate, and substantial relation to trade,traffic,andcommerce among the several States, and tend to leadto labor disputes burdening and obstructing commerceand the free flow of commerceV THE REMEDYIthas been found that Respondent has engaged inunfair labor practices within the meaning of Section8(a)(1) and(3) of the Act It will,therefore,be recom-mended that Respondent cease and desist from suchunfair labor practices,and take such affirmative actionasmay be required to effectuate the policies of theAct It has been found that Respondent discriminatorilydischarged Lottie L Schweigart on December 19, 1968,and thereafter failed and refused to reinstate her toher former position It will,therefore,be recommendedthat Respondent offer her immediate and full reinstate-ment to her former or substantially equivalent position, 144DECISIONS OF NATIONALLABOR RELATIONS BOARDwithout prejudice to her seniority or other rights andprivileges, and make her whole for any loss of paysuffered by her as a result of the discrimination againsther, from the date of the discrimination to the dateof the offer of reinstatement Loss of pay shall becomputed as prescribed inF W Woolworth Company90 NLRB 289, and interest on such backpay shall becomputed at 6 percent per annum, in accordance withIsisPlumbing & Heating Co ,138 NLRB 716 Respond-ent shall make available to the Board, upon request,payroll and other records necessary to facilitate thedetermination of backpay dueThe unfair labor practices committed by Respondentgo to "the very heart of the Act"38 and there existsthe danger of the commission of other unfair laborpractices by Respondent in the futureAccordingly,a broad cease and-desist order will be recommended 39Upon the basis of the foregoing findings of fact,and upon the entire record, the Trial Examiner makesthe followingCONCLUSIONS OF LAW1Rodney Heymann, d/bla Galeton Production Com-pany, Respondent herein,is,and at alltimes materialherein has been, an employerengaged incommerceand in a business affecting commerce within themeaningof Section 2(2), (6), and (7) of the Act, and the jurisdic-tional standards of the Board2InternationalMolders' and Allied Workers' Unionof North America, AFL-CIO, is, and at all times materialherein has been, a labor organization within the meaningof Section 2(5) of the Act3By discharging Lottie L Schweigart, on December19, 1968, and thereafterfailingand refusing to reinstateher because of her membership in or activities on behalfof the Union, Respondent has discriminatorily dischargedsaid employee to discourage membership in a labororganization, thereby engaging in unfair labor practiceswithin the meaning of Section 8(a)(3) and (1) of theAct4By announcing and granting wage increases toemployees, on or about September 18, 1968, for thepurpose of dissuading them from supporting the Union,thereby interferingwith,restraining,and coercingemployees in the exercise of rights guaranteed in Section7,Respondenthas engagedinunfair labor practiceswithin the meaning of Section 8(a)(1) of the Act5The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning of Sec-tion 2(6) and (7) of the ActRECOMMENDED ORDERUpon the basisof the foregoing findingsof fact andconclusionsof law, and upon theentire record, it ishereby recommended thatRespondent,Rodney Hey-mann,d/b/a Galeton Production Company, of Galeton,aeN LR B v EntwistleMfg Co120 F 2d 532 536 (C A 4)38N LR B vExpressPublishingCompany312 U S 426 437Pennsylvania, itsofficers,agents,successors,andassigns, shall1Cease and desist from(a)Discouraging membership in International Mold-ers'and AlliedWorkers' Union of North America,AFL-CIO, or in any other labor organization, by discrim-inating in regard to hire or tenure of terms and conditionsof employment of its employees because of their unionaffiliation or activity(b)Announcing and granting wage increases toemployees for the purpose of dissuading them fromsupporting the Union(c) In any other manner interfering with, restraining,or coercing employees in the exercise of the right toself-organization, to form, join, or assist InternationalMolders' and Allied Workers' Union of North America,AFL-CIO, or any other labor organization, to bargaincollectively through representatives of their own choosing, and toengage inother concerted activities forthe purpose of collective bargaining or other mutualaid or protection, or to refrain from any or all suchactivities2Take the following affirmative action which it isfound will effectuate the policies of the Act(a)Offer Lottie L Schweigart immediate and fullreinstatement to her former or substantially equivalentposition,without prejudice to her seniority or otherrights and privileges, and make her whole for any lossof earnings which she may have suffered by reasonof the discrimination against her in the manner setforth in "The Remedy "(b)Notify Lottie L Schweigart if presently servingin the Armed Forces of the United States of her fullright to reinstatement, upon application, in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces(c)Preserve and, upon request, make available tothe Board or its agents, for examination and copying,allpayroll records, social security payment records,timecards, personnel records and reports, and all otherrecords necessary to analyze and compute the amountof backpay due under the terms of this RecommendedOrder(d)Post at its plant in Galeton, Pennsylvania, copiesof the attached notice marked "Appendix "40 Copiesof this notice, on forms to be furnished by theRegionalDirector for Region 6, after being duly signed byRespondent'srepresentative,shallbepostedby40 In the event no exceptions are filed as provided by Section 102 46of the Rules and Regulations of the National Labor Relations Boardthe findings conclusions recommendations and Recommended Orderherein shall as provided in Section 102 48 of the Rules and Regulationsbe adopted by the Board and become its findings conclusions andorder and all objections thereto shall be deemed waived for all purposesIn the event that the Board s Order is enforced by a judgment ofaUnited States Court of Appeals the words in the notice readingPosted by Order of the National LaborRelationsBoardshall bechanged to readPosted Pursuant to a Judgment of the United StatesCourt of Appeals Enforcing an Order of the National Labor RelationsBoard GALETON PRODUCTION COMPANY145Respondent immediately upon receipt thereof, and bemaintained for 60 consecutive days thereafter, in con-spicuous places, including all places where notices toemployees are customarily postedReasonable stepsshall be taken by Respondent to insure that said noticesare not altered, defaced, or covered by other material(e)Notify the Regional Director for Region 6, inwriting,within 20 days from the date of receipt ofthis Decision and Recommended Order, what steps havebeen taken to comply therewith 41IT IS FURTHER RECOMMENDED that all allegationsof the complaint not specifically found to be in violationof the Act be dismissed41In the event that this Recommended Order is adopted by theBoard this provision shall be modified to readNotify the RegionalDirector for Region 6 in writing within 10 days from the date ofthis Order what steps Respondent has taken to comply herewithAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of theUnited States Governmentlabor organization,to bargain collectively throughrepresentatives of their own choosing,to engagein concerted activities for the purpose of mutualaid or protection,or to refrain from any and allsuch activities,except to the extent that such rightmay be affected by an agreement requiring membership in a labor organization as a condition of employ-ment,in conformity with Section 8(a)(3) of theActWE WILL offer Lottie L Schweigart immediateand full reinstatement to her former or substantiallyequivalent position,without prejudice to her seniori-ty and other rights and privileges, and make herwhole for any loss of pay she may have sufferedby reason of the discrimination against herWE WILLnotify the above-named employee ifpresently serving in the Armed Forces of the UnitedStates of her right to full reinstatement,upon application,in accordance with the Selective ServiceAct and the Universal Military Training and ServiceAct, as amended,after discharge from the ArmedForcesAll our employees are free to become or remain,or refrain from becoming or remaining, members ofthe above-named labor organization or any other labororganizationWE WILL NOTdiscourage membership in Interna-RODNEY HEYMAN,tional Molders'and Allied Workers' Union of NorthD/B/A GALETONAmerica, AFL-CIO, or any other labororganiza-PRODUCTION COMPANYtion,by discriminating in regard to the hire ortenure or terms and conditions of employment ofour employees because of their union affiliationor activity, except as authorized in Section 8(a)(3)of the ActWE WILL NOT announce and grant wage increasesto employees for the purpose of dissuading themfrom supporting the above-named Union or anyother labor organizationWE WILL NOT in any other manner interferewith, restrain, or coerce our employees in the exer-cise of the right to self-organization, to form, join,or assist the above named Union, or any otherDatedBy(Representative)(Title)This is an official notice and must not be defacedby anyoneThis notice must remain posted for 60 consecutivedays from the dateof postingand must not be altered,defaced, or covered by any other materialAny questions concerning this notice or compliancewith its provisions,may be directed to the Board'sOffice, 1536 FederalBuilding,1000 Liberty Avenue,Pittsburgh, Pennsylvania, Telephone 412-644-2977